64 F.3d 672
NOTICE: Federal Circuit Local Rule 47.6(b) states that opinions and orders which are designated as not citable as precedent shall not be employed or cited as precedent.  This does not preclude assertion of issues of claim preclusion, issue preclusion, judicial estoppel, law of the case or the like based on a decision of the Court rendered in a nonprecedential opinion or order.In re ALASKA PULP CORPORATION, Petitioner.
Misc. No. 426.
United States Court of Appeals, Federal Circuit.
July 10, 1995.

1
MOTION GRANTED.

ORDER

2
Upon review of petitioner Alaska Pulp Corporation's MOTION TO WITHDRAW PETITION FOR WRIT OF MANDAMUS in the above-captioned matter, as consented to by respondent, it is


3
ORDERED that petitioner's motion to dismiss the above-captioned petition for writ of mandamus, with prejudice, is granted.